      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 1 of 44



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dr. Jack Baldwin, DDS,

                     Plaintiff,

v.                                                     Civ. Action No. 19-3141

Delta Dental Plans Association; DeltaUSA; Delta        CLASS ACTION COMPLAINT
Dental Insurance Company; Arizona Dental
Insurance Service, Inc.; Delta Dental Plan of          JURY TRIAL DEMANDED
Arkansas, Inc.; Delta Dental of California; Delta
Dental of Colorado; Delta Dental of Delaware, Inc.;
Delta Dental of the District of Columbia; Hawaii
Dental Service; Delta Dental Plan of Idaho, Inc.;
Delta Dental of Illinois; Delta Dental Plan of
Indiana, Inc.; Delta Dental of Iowa; Delta Dental of
Kansas, Inc.; Delta Dental of Kentucky, Inc.; Maine
Dental Service Corp.; Dental Service of
Massachusetts, Inc.; Delta Dental Plan of Michigan,
Inc.; Delta Dental of Minnesota; Delta Dental of
Missouri; Delta Dental of Nebraska; Delta Dental
Plan of New Hampshire, Inc.; Delta Dental of New
Jersey, Inc.; Delta Dental Plan of New Mexico, Inc.;
Delta Dental of New York, Inc.; Delta Dental of
North Carolina; Delta Dental Plan of Ohio, Inc.;
Delta Dental Plan of Oklahoma; Oregon Dental
Service; Delta Dental of Pennsylvania; Delta Dental
of Puerto Rico, Inc.; Delta Dental of Rhode Island;
Delta Dental of South Dakota; Delta Dental of
Tennessee, Inc.; Delta Dental Plan of Vermont, Inc.;
Delta Dental of Virginia; Delta Dental of
Washington; Delta Dental Plan of West Virginia,
Inc.; Delta Dental of Wisconsin; and Delta Dental
Plan of Wyoming,

                    Defendants.
             CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 2 of 44




                                                         TABLE OF CONTENTS
                                                                                                                                                 Page
INTRODUCTION AND SUMMARY ................................................................................................2
PARTIES .............................................................................................................................................6
               I.         Plaintiff ....................................................................................................................6
               II.        Defendants ...............................................................................................................6
JURISDICTION AND VENUE ........................................................................................................11
INTERSTATE AND INTRASTATE COMMERCE ........................................................................12
FACTUAL ALLEGATIONS ............................................................................................................12
               III.       Delta Dental’s Insurance Plans ..............................................................................12
               IV.        Structure Of The Delta Dental System: Independent Companies
                          And An Association ...............................................................................................15
               V.         Defendants’ Market Allocation Scheme ................................................................16
               VI.        Defendants’ Anticompetitive Compensation of Dentists ......................................22
CLASS ACTION ALLEGATIONS ..................................................................................................35
CAUSES OF ACTION ......................................................................................................................37
COUNT ONE – NATIONWIDE INJUNCTIVE RELIEF ................................................................37
COUNT TWO – MINNESOTA MONETARY DAMAGES UNDER SHERMAN ACT ...............37
COUNT THREE – MINNESOTA MONETARY DAMAGES UNDER STATE LAW..................38
PRAYER FOR RELIEF ....................................................................................................................40
JURY DEMAND ...............................................................................................................................42




                                                                             i
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 3 of 44



        1.      Plaintiff, Dr. Jack Baldwin, DDS, individually and on behalf of all others similarly

situated, brings this action for (a) injunctive relief on behalf of a nationwide class of dentists in the

Delta Dental provider network; (b) damages on behalf of a Minnesota class of dental service

providers, against: (1) the Delta Dental Plans Association (“DDPA”) and its subsidiary DeltaUSA;

(2) the 39 independent Delta Dental companies (collectively, “Plans”), which are: Delta Dental

Insurance Company (“DDIC”); Arizona Dental Insurance Service, Inc. (“Delta Arizona”); Delta

Dental Plan of Arkansas, Inc. (“Delta Arkansas”); Delta Dental of California (“Delta California”);

Delta Dental of Colorado (“Delta Colorado”); Delta Dental of Delaware, Inc. (“Delta Delaware”);

Delta Dental of the District of Columbia (“Delta District of Columbia”); Hawaii Dental Service

(“HDS”); Delta Dental Plan of Idaho, Inc. (“Delta Idaho”); Delta Dental of Illinois (“Delta

Illinois”); Delta Dental Plan of Indiana, Inc. (“Delta Indiana”); Delta Dental of Iowa (“Delta

Iowa”); Delta Dental of Kansas, Inc. (“Delta Kansas”); Delta Dental of Kentucky, Inc. (“Delta

Kentucky”); Maine Dental Service Corp. (“Delta Maine”); Dental Service of Massachusetts, Inc.

(“Delta Massachusetts”); Delta Dental Plan of Michigan, Inc. (“Delta Michigan”); Delta Dental of

Minnesota (“Delta Minnesota”); Delta Dental of Missouri (“Delta Missouri”); Delta Dental of

Nebraska (“Delta Nebraska”); Delta Dental Plan of New Hampshire, Inc. (“Delta New

Hampshire”); Delta Dental of New Jersey, Inc. (“Delta New Jersey”); Delta Dental Plan of New

Mexico, Inc. (“Delta New Mexico”); Delta Dental of New York, Inc. (“Delta New York”); Delta

Dental of North Carolina (“Delta North Carolina”); Delta Dental Plan of Ohio, Inc. (“Delta Ohio”);

Delta Dental Plan of Oklahoma (“Delta Oklahoma”); Oregon Dental Service (“Delta Oregon”);

Delta Dental of Pennsylvania (“Delta Pennsylvania”); Delta Dental of Puerto Rico, Inc. (“Delta

Puerto Rico”); Delta Dental of Rhode Island (“Delta Rhode Island”); Delta Dental of South Dakota

(“Delta South Dakota”); Delta Dental of Tennessee, Inc. (“Delta Tennessee”); Delta Dental Plan


                                                   1
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 4 of 44



of Vermont, Inc. (“Delta Vermont”); Delta Dental of Virginia (“Delta Virginia”); Delta Dental of

Washington (“Delta Washington”); Delta Dental Plan of West Virginia, Inc. (“Delta West

Virginia”); Delta Dental of Wisconsin (“Delta Wisconsin”); and Delta Dental Plan of Wyoming

(“Delta Wyoming”).      Defendants are referred to collectively herein as “Delta Dental” or

“Defendants.”

                             INTRODUCTION AND SUMMARY

       2.       The United States Supreme Court has repeatedly stated that “collusion is the

supreme evil of antitrust.” F.T.C. v. Actavis, Inc., 133 S.Ct. 2223, 2233 (2013). The Supreme

Court has also explained the types of collusion long condemned by the antitrust laws: “[C]ertain

agreements, such as horizontal price fixing and market allocation, are thought so inherently

anticompetitive that each is illegal per se without inquiry into the harm it has actually caused.”

Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 768 (1984).

       3.       This is a class action brought on behalf of dental providers to enjoin an ongoing

conspiracy between and among the individual Plans and their association, the DDPA, to allocate

markets in violation of the prohibitions of the Sherman Act and Minnesota law. In addition, this

action seeks to recover damages for a class of dental providers.

       4.       This case involves a contract, combination, or conspiracy among the Defendants to

allocate markets and geographic territories within the United States and its territories in violation

of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3, and Minnesota law, MINN. STAT. §

325D.49, ET SEQ.

       5.       Delta Dental is a self-described network of independent companies identified

above. They conduct business in all 50 states, the District of Columbia, and Puerto Rico. These

Plans are all members of the DDPA.


                                                 2
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 5 of 44



        6.      Defendants have entered into a horizontal market allocation agreement that is per

se illegal under the antitrust laws.

        7.      The Antitrust Division of the Department of Justice defines per se illegal market

division as follows: “Market division or allocation schemes are agreements in which competitors

divide markets among themselves. In such schemes, competing firms allocate specific customers

or types of customers, products, or territories among themselves. For example, one competitor will

be allowed to sell to, or bid on contracts let by, certain customers or types of customers. In return,

he or she will not sell or, or bid on contracts let by, customers allocated to the other competitors.

In other schemes, competitors agree to sell only to customers in certain geographic areas and refuse

to sell to, or quote intentionally high prices to, customers in geographic areas allocated to

conspirator companies.”

        8.      Defendant Plans are potential competitors who have agreed to allocate exclusive

geographic markets. Defendant Plans formalized and enforced this territorial market allocation

scheme by means of the license agreements issued by Defendant DDPA. These license agreements

limit and restrict the ability of Defendant Plans to compete outside of their respective territorial

markets. Because the officers of the Defendant Plans make up the Board of the DDPA, serve as

the principal officers of the DDPA, and effectively exercise “complete and unfettered control over

the operations of the association,” United States v. Topco Associates, Inc., 405 U.S. 596, 599

(1972), these license agreements constitute horizontal territorial market allocations that are per se

unlawful under the antitrust laws.

        9.      DDPA has confirmed the market allocation agreement in submissions to the WIPO

Arbitration and Mediation Center. WIPO reported that, according to DDPA, “its business is

operated through 39 member companies” that are “licensed to offer services under the DELTA


                                                  3
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 6 of 44



DENTAL mark in specific regions of the US. Each company has to use the mark in its company

or legal trading name together with a geographic indicator describing its territory. In addition, each

member must register a URL incorporating the DELTA or DELTA DENTAL trade names together

with a geographic indicator.”

       10.     No “Delta Dental” plan is permitted to expand operations into another state or

region where another “Delta Dental” plan is operating.

       11.     The individual Plans have agreed not to compete against one another in their

allocated market territories, which insulates individual Plans from competition in those areas. This

entrenches and perpetuates the dominant market position that each of them has historically enjoyed

in their allocated market territories. Their market power is the direct result of the illegal conspiracy

to divide and allocate markets unlawfully.

       12.     These restrictions, which have been followed by individual Plans, prevent

competition that would otherwise occur among the Plans. The Plans have recognized that the

brand restrictions curtail opportunities for growth in underserved regions of other states. Likewise,

Plans with stronger capital balances are unable to expand the brand outside their designated

territories, which in turn limits their opportunities to seek profitable growth.

       13.     The harm from Defendants’ market allocation is reflected in suppression of

compensation below levels that would prevail in a competitive marketplace to dental providers

who are members of the Delta Dental provider network (hereinafter referred to as “Delta Dental

Providers”).

       14.     As a result of Defendants’ agreed-upon territorial restraints, Delta Dental’s

compensation to dental service providers was collusively and unlawfully suppressed below the

level that would prevail in a competitive marketplace.


                                                   4
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 7 of 44



       15.     The fact that the restraints may be imposed through licensing agreements with the

DDPA does not make them less facially anticompetitive. A recent decision out of the Northern

District of Alabama held that analogous territorial restrictions by members of the Blue Cross Blue

Shield Association (“BCBSA”) are subject to per se review under the Sherman Act. In re Blue

Cross Blue Shield Antitrust Litig., 308 F.Supp.3d 1241 (N.D. Ala. 2018) (“BCBS”), appeal denied,

2018 WL 7152887 (11th Cir. Dec. 12, 2018).

       16.     Delta Dental’s practices have been condemned by dentists and state dental

associations. For example, the California Dental Association (“CDA”) and some dentists sued

Delta California, alleging contractual and unfair competition claims associated with Delta

California’s 2011 proposed reimbursement rate cuts for dentists under Delta California’s

standardized provider agreement for the Delta Dental Premier network. California Dental Ass’n,

et al. v. Delta Dental of Cal., No. CGC 14-538849 (Cal. App. Dept. Super. Ct.). Similarly, the

Washington State Dental Association filed a complaint in 2018 with the Antitrust Division of the

Washington State Attorney General’s Office, alleging that Delta Washington engaged in illegal

practices.

       17.     Judicial intervention is necessary to address Defendants’ unlawful conduct.

Without such intervention, Delta Dental’s practices will continue to undercompensate dental

providers who are part of its network and will result in harm to patients. Plaintiff therefore asks

the Court to certify a nationwide class action for injunctive relief—the “Injunction class”—under

Fed. R. Civ. P. 23(b)(2) and to certify a Minnesota damages class—the “Minnesota class”—under

Fed. R. Civ. P. 23(b)(3) for treble damages.

       18.     The Injunction class is defined as follows:

               All Delta Dental Providers, not owned or employed by any of the
               Defendants, that provide dental goods or services to Delta Dental

                                                5
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 8 of 44



               insureds pursuant to a Delta Dental insurance policy within the
               United States and its territories.

       19.     The Minnesota class is defined as follows:

               All Delta Dental Providers in the State of Minnesota, not owned or
               employed by any of the Defendants, that provided dental goods or
               services to a Delta Dental insured pursuant to a Delta Dental
               insurance policy within the State of Minnesota and within four years
               of the date of filing of this action.

                                             PARTIES

       I.      Plaintiff

       20.     Plaintiff Jack Baldwin, DDS (“Dr. Baldwin”) is a dental services provider and a

citizen of the State of Minnesota. He is a member of Northwoods Dental, a dental practice located

at 15600 36th Ave. N. Suite 270, Plymouth, New Hampshire, 55446. During the relevant time

period, Dr. Baldwin provided covered dental goods and services to consumers insured by

Defendants pursuant to his in-network contract with Delta Minnesota.          As a result of the

anticompetitive conduct alleged herein, Dr. Baldwin was deprived of the choice of accepting dental

patients under the greater number of insurance plans that he would have been able to choose from

in a competitive market and was reimbursed less for providing dental goods and services than he

would have been but for that anticompetitive conduct. Dr. Baldwin has been injured in his business

or property as a result of Defendants’ violations of the antitrust laws.

       II.     Defendants

       21.     Defendant DDPA is an Illinois nonprofit corporation located at 1515 West 22nd

St., Ste. 450, Oak Brook, IL 60523. DDPA is a national association of independent Delta Dental

companies. The DDPA’s Board of Directors is composed almost entirely of the chief executive

officers of the members plans of the DDPA. The member Plans vote on DDPA’s actions and elect

its officers, who are often officers of an individual Plan.


                                                  6
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 9 of 44



         22.   Defendant DeltaUSA is an Illinois nonprofit corporation located at 1515 West 22nd

St., Ste. 450, Oak Brook, IL 60523. Throughout the class period, DeltaUSA was a subsidiary of

DDPA, and acted in concert with DDPA and the Plans to devise and implement the alleged

contract, combination or conspiracy. The member Plans of the DDPA vote on DeltaUSA’s actions

and elect its officers, who are often officers of individual Plans.

         23.   Defendant DDIC is a Delaware Corporation with its principal place of business at

560 Mission St., #1300, San Francisco, CA 94105. DDIC represents that it offers and administers

Delta Dental PPO and other fee-for-service dental programs in Alabama, Florida, Georgia,

Louisiana, Mississippi, Montana, Nevada, and Utah.           DDIC also reports that it offers and

administers fee-for-service dental programs and provides a dental provider organization plan in

Texas.

         24.   Defendant Delta Arizona is an Arizona nonprofit corporation located at 5656 West

Talavi Blvd., Glendale, AZ 85306 and also conducts business as Delta Dental Plan of Arizona,

Inc. and uses the trade name Delta Dental of Arizona.

         25.   Defendant Delta Arkansas is an Arkansas corporation located at 1513 Country Club

Road, Sherwood, AR 72120.

         26.   Defendant Delta California is a California corporation located at 560 Mission St.,

#1300, San Francisco, CA 94105.

         27.   Defendant Delta Colorado is a Colorado corporation located at 4582 S. Ulster St.,

Ste. 800, Denver, CO 80237.

         28.   Defendant Delta Delaware is a Delaware corporation located at One Delta Drive,

Mechanicsburg, PA 17055.

         29.   Defendant Delta District of Columbia is a District of Columbia corporation located

at One Delta Drive, Mechanicsburg, PA 17055.
                                                  7
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 10 of 44



       30.    Defendant HDS is a Hawaii corporation located at 700 Bishop St., Ste. 700,

Honolulu, HI 96813.

       31.    Defendant Delta Idaho is an Idaho corporation located at 555 E. Parkcenter Blvd.,

Boise, ID 83706.

       32.    Defendant Delta Illinois is an Illinois corporation located at 111 Shuman Blvd.,

Naperville, IL 60563.

       33.    Defendant Delta Indiana is an Indiana corporation located at 225 S. East St., Ste.

358, Indianapolis, IN 46202.

       34.    Defendant Delta Iowa is an Iowa nonprofit corporation located at 9000 Northpark

Drive, Johnston, IA 50131.

       35.    Defendant Delta Kansas is a Kansas nonprofit corporation located at 1619 N.

Waterfront Parkway, Wichita, KS 67206.

       36.    Defendant Delta Kentucky is a Kentucky nonprofit corporation located at 10100

Linn Station Rd., Ste. 700, Louisville, KY 40223, and may also conduct business under the

assumed name of Delta Dental Plan of Kentucky, Inc.

       37.    Defendant Delta Maine does business as Delta Dental Plan of Maine, Inc. and is a

Maine nonprofit corporation located at 1022 Portland Rd., Ste. Two, Saco, ME 04072-9674.

       38.    Defendant Delta Massachusetts is a Massachusetts corporation located at 465

Medford St. Boston, MA 20129, and Delta Massachusetts may also conduct business under the

name of Delta Dental of Massachusetts.

       39.    Defendant Delta Michigan is a Michigan nonprofit corporation located at 4100

Okemos Rd., Okemos, MI 48864, and Delta Michigan may also conduct business under the

assumed names of Delta Dental of Michigan, Inc. and Delta Dental Plan of Michigan.


                                              8
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 11 of 44



       40.     Defendant Delta Minnesota is a Minnesota nonprofit corporation located at 500

Washington Ave. South, Minneapolis, MN 55415.

       41.     Defendant Delta Missouri is a Missouri nonprofit corporation located at 12399

Gravois Rd., St. Louis, MO 63127.

       42.     Defendant Delta Nebraska is a Nebraska nonprofit corporation located at 1807 N.

169th Plaza, Ste. B, Omaha, NE 68118.

       43.     Defendant Delta New Hampshire is a New Hampshire corporation located at One

Delta Drive, Concord, NH 03301.

       44.     Defendant Delta New Jersey is a New Jersey corporation located at 1639 Rte. 10,

Parsippany, NJ 07054.

       45.     Defendant Delta New Mexico is a New Mexico nonprofit corporation located at

2500 Louisiana Blvd., NE, Ste. 600, Albuquerque, NM 87110.

       46.     Defendant Delta New York is a New York nonprofit corporation located at One

Delta Drive, Mechanicsburg, PA 17055.

       47.     Defendant Delta North Carolina is a North Carolina nonprofit corporation located

at 4242 Six Forks Drive, Raleigh, NC 27609.

       48.     Defendant Delta Ohio is an Ohio nonprofit corporation located at 550 Polaris

Parkway, Ste. 550, Westerville, OH 43082, and Delta Ohio also conducts business under the

fictitious name of Delta Dental of Ohio, Inc.

       49.     Defendant Delta Oklahoma is an Oklahoma nonprofit corporation located at 201

Robert S. Kerr Ave., Oklahoma City, OK 73102.




                                                9
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 12 of 44



       50.    Defendant Delta Oregon is an Oregon nonprofit corporation located at 601 SW 2nd

Ave., Portland, OR 97204, and also conducts business under the assumed business names of Delta

Dental of Oregon and Delta Dental Plan of Oregon.

       51.    Defendant Delta Pennsylvania is a Pennsylvania nonprofit corporation located at

One Delta Drive, Mechanicsburg, PA 17055.

       52.    Defendant Delta Puerto Rico is a Puerto Rican for profit corporation located at 14

Calle 2 Ste. 200, Guaynabo, PR 00968.

       53.    Defendant Delta Rhode Island is a Rhode Island nonprofit corporation located at

10 Charles St., Providence, RI 02903.

       54.    Defendant Delta South Dakota is a South Dakota corporation located at 124 S.

Euclid Ave., Floor 2, Pierre, SD 57501, and also conducts business as Delta Dental Plan of South

Dakota.

       55.    Defendant Delta Tennessee is a Tennessee nonprofit corporation located at 240

Ventura Circle, Nashville, TN 37228.

       56.    Defendant Delta Vermont is a Vermont nonprofit corporation located at 12 Bacon

St., Ste. B, Burlington, VT 05401.

       57.    Defendant Delta Virginia is Virginia corporation located at 4818 Starkey Rd.,

Roanoke, VA 24018.

       58.    Defendant Delta Washington is a Washington nonprofit corporation located at 400

Fairview Ave. North, Ste. 800, Seattle, WA 98109.

       59.    Defendant Delta West Virginia is a West Virginia corporation located at One Delta

Drive, Mechanicsburg, PA 17055.

       60.    Defendant Delta Wisconsin is a Wisconsin nonprofit corporation located at 2801

Hoover Rd., Stevens Point, WI 54481.
                                              10
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 13 of 44



       61.     Defendant Delta Wyoming is a Wyoming corporation located at 6705 Faith Drive,

Cheyenne, WY 82009.

                                 JURISDICTION AND VENUE

       62.     Plaintiff brings federal antitrust claims under Sections 1 and 3 of the Sherman Act

(15 U.S.C. §§ 1, 3), and under Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26), as well

as state law claims under Sections 325D.49, ET SEQ. of the Minnesota statutes. This Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

       63.     This Court has personal jurisdiction over each Defendant on multiple bases,

including: (a) Defendant Delta Minnesota is registered to do business in and has entered into

contracts with dentists in Minnesota; (b) all of the Defendants have significant business in and

contacts with Minnesota through national insurance programs, both through the provision of dental

goods, services, and facilities to consumers insured by Delta Dental, and by allocation of territories

above; (c) all Defendants are co-conspirators and are part of the same contract, combination, or

conspiracy; (d) all Defendants conspired with Delta Minnesota, DDPA, and DeltaUSA; (e) all of

the Defendants use standardized forms prescribed by the DDPA and/or DeltaUSA in dealing with

dentists; and (f) all of the Defendants require dentists who are in the individual provider networks

of each Plan Defendant to accept patients of the other Defendants, often without compensation for

services rendered.

       64.     This Court therefore has personal jurisdiction over Defendants under Section 12 of

the Clayton Act (15 U.S.C. § 22), because the Defendants transacted business in this District. This

Court also has personal jurisdiction under Minnesota law because Defendants participated in a

conspiracy in which Delta Dental parent entities and at least one conspirator committed acts in

furtherance of the conspiracy in Minnesota. This Court also has jurisdiction because Defendants,


                                                 11
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 14 of 44



in person or through their agents and/or co-conspirators, transacted in business, contracted to

supply goods and services, regularly do business, and derive revenue within Minnesota.

       65.     Venue is proper in this District under: (a) Section 12 of the Clayton Act (15 U.S.C.

§ 22) because Defendants transact business in this District, and (b) 28 U.S.C. § 1391, because a

significant part of the events, acts and omissions giving rise to this action occurred in the District.

                      INTERSTATE AND INTRASTATE COMMERCE

       66.        Defendants’ activities as set out in this complaint have substantially affected, and

are within the flow of, interstate and intrastate trade and commerce. Plaintiff, and members of the

Minnesota class, provide services, goods, or facilities to persons who reside in Minnesota.

Defendants’ conduct as set forth in this Complaint had substantial effects on intrastate commerce

in that, inter alia, providers within Minnesota were paid less, forced to accept far less favorable

rates and other contract terms, and had access to far fewer patients than they would have but for

Defendants’ conduct. In addition, many of the Delta Dental Providers, including Plaintiff, provide

services, goods, or facilities to persons who reside in other states.

       67.     The DDPA is involved in interstate and intrastate commerce. It controls many of

the operations of each of the individual Plans, controls the marketing and use of the “Delta Dental”

brand by each of the Plans, and dictates the terms and conditions of the standardized Delta Dental

Provider Agreement that each Plan imposes on dental service providers, such as dentists, who

become part of the Delta Dental network.

                                   FACTUAL ALLEGATIONS

       III.    Delta Dental’s Insurance Plans

       68.     Delta Dental operates a variety of dental insurance health plans. The Plans

reimburse costs of dental services and goods that dentists provide to patients.



                                                  12
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 15 of 44



        69.     Delta Dental Premier is a traditional fee for service plan that allows a subscriber to

visit any licensed dentist and to change dentists without first obtaining permission from Delta

Dental. It offers the largest network of dentists. These dentists have agreed to contracted fees

with Delta Dental.

        70.     Delta Dental PPO™ is a preferred provider program, and Delta Dental PPO patients

have access to a network of dentists who accept reduced fees for covered services.

        71.     DeltaCare® HMO provides low-cost dental coverage with minimal or no

copayments. The focus is on preventive care and the subscriber chooses from a fixed network of

dentists.

        72.     DeltaCare® USA is a prepaid plan that features set copayments, no annual

deductibles and no maximums for covered benefits. The focus is on preventative care and the

subscriber, in most states, selects a primary care dentist from the DeltaCare USA network. In

some states, DeltaCare USA is offered as an open access plan where enrollees can obtain treatment

from any licensed dentist; however, deductibles and maximums may be applied to out-of-network

treatment.

        73.     Delta Dental Patient Direct is a dental service discount plan where the subscriber

chooses from a panel of participating dentists who charge discounted fees. The subscriber pays

these fees to the dentist at the time of treatment.

        74.     Delta Dental PPO Plus Premier combines the Delta Dental PPO and Premier

networks. With this plan, even if a patient’s Delta Dental Premier dentist is not in the PPO

network, the patient still receives the benefit of that dentist's contracted fee.

        75.     There is also a special plan for members of the American Association of Retired

Persons (“AARP”).


                                                   13
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 16 of 44



       76.     Delta Dental’s website provides the following description of which Plans provide

these various services:

               Delta Dental of California offers and administers Delta Dental
               PPO™ and other fee-for-service dental programs for groups
               headquartered in the state of California.

               Delta Dental of New York offers and administers Delta Dental PPO
               and other fee-for-service programs in New York.


               Delta Dental of Pennsylvania and its affiliates offer and administer
               Delta Dental PPO and other fee for-service dental programs in
               Delaware (Delta Dental of Delaware), Maryland, Pennsylvania,
               West Virginia (Delta Dental of West Virginia), and the District of
               Columbia (Delta Dental of the District of Columbia).

               Delta Dental Insurance Company offers and administers Delta
               Dental PPO and other fee-for-service dental programs to groups
               headquartered or located in Alabama, Florida, Georgia, Louisiana,
               Mississippi, Montana, Nevada and Utah, and vision programs to
               groups headquartered in West Virginia. In Texas, Delta Dental
               Insurance Company offers and administers fee-for-service dental
               programs and provides a dental provider organization (DPO) plan.

               DeltaCare® USA is underwritten in these states by these entities:
               AL — Alpha Dental of Alabama, Inc.; AZ — Alpha Dental of
               Arizona, Inc.; CA — Delta Dental of California; AR, CO, IA, MA,
               ME, MI, MN, NC, ND, NE, NH, OK, OR, RI, SC, SD, VA, VT,
               WA, WI, WY — Dentegra Insurance Company; AK, CT, DC, DE,
               FL, GA, KS, LA, MS, MT, TN, WV — Delta Dental Insurance
               Company; HI, ID, IL, IN, KY, MD, MO, NJ, OH, TX — Alpha
               Dental Programs, Inc.; NV — Alpha Dental of Nevada, Inc.; UT —
               Alpha Dental of Utah, Inc.; NM — Alpha Dental of New Mexico,
               Inc.; NY — Delta Dental of New York, Inc.; PA — Delta Dental of
               Pennsylvania. Delta Dental Insurance Company acts as the
               DeltaCare USA administrator in all these states. These companies
               are financially responsible for their own products.

               The AARP® Dental Insurance Plan is insured by Delta Dental
               Insurance Company (Contract 1230) in AK, AL, DC, DE, FL, GA,
               LA, MD, MS, MT, NV, NY, PA, PR, TN, TX, UT, VI and WV, by
               Dentegra Insurance Company (Contract 1230) in AR, AZ, CA, CO,
               CT, HI, IA, ID, IL, IN, KS, KY, ME, MI, MN, MO, NC, ND, NE,
               NH, NJ, NM, OH, OK, OR, RI, SC, SD, VA, VT, WA, WI, and WY

                                               14
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 17 of 44



               and by Dentegra Insurance Company of New England (Contract
               1230) in MA. The plan is administered by Delta Dental Insurance
               Company. For Texas residents your Master Policy Form number is
               TX-AMD-MC-DPO-D-DC(DELTAUSA1-2005).                           These
               companies are financially responsible for their own products.

       77.     As can be seen from the foregoing descriptions, while Delta Dental Plans operate

in various states and territories, they offer a common set of dental insurance programs from which

subscribers can choose.

       IV.     Structure Of The Delta Dental System: Independent Companies And An
               Association

       78.     The Delta Dental System is now the leading dental care insurer in the United States.

Three out of every four dentists in America are part of the Delta Dental System.

       79.     Moreover, Delta Dental has a Research and Data Institute, which is advertised as

“the world’s most comprehensive collection of dental claims data, along with a staff of experts

dedicated to analyzing and interpreting it.”

       80.     The DDPA is an association of the independent Delta Dental Plans.

       81.     The Plans are members of, and govern, the DDPA.

       82.     The DDPA is entirely controlled by its member Plans, all of whom are independent

dental insurance companies or an affiliate of those companies.

       83.     The Plans control the Board of Directors of the DDPA. The Board of Directors of

DDPA is comprised of Presidents and CEOs of the Delta Dental Plans.

       84.     The DDPA promotes this group of independent companies as a single provider—

“Delta Dental”—and names it as the nation’s largest dental insurance covering more than 80

million Americans and providing the largest dental network in the nation.

       85.     The DDPA is an instrumentality of the Plans. The Plans elect the Board and appoint

the officers of the DDPA. The members of the Board and the officers of the DDPA are officers

                                                15
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 18 of 44



of the Defendant licensees. The Plans vote on any major actions of the DDPA. The Plans thus

exercise actual control over the major decisions of the DDPA.

       V.      Defendants’ Market Allocation Scheme

       86.     Defendants have entered into a “contract, combination or conspiracy” to provide

dental insurance under the “Delta Dental” brand in exclusive territories.

       87.     Although the Defendant Plans do not compete with each other using the “Delta

Dental” brand in any states or territories and have never done so since the Delta Dental

organization was created, the independent Plans are potential competitors.

       88.     The Plans have used their control over the DDPA to coordinate their activities.

       89.     For example, each Plan entered into a licensing agreement with the DDPA, and

Defendants used these agreements to restrain competition.

       90.     The license agreements limit each Plan to compete on a branded basis only in its

own state or region. Thus, each Plan is only licensed to provide “Delta Dental” branded dental

insurance in a single state or region and cannot operate outside the region using the “Delta Dental”

name. Through the license agreements and the DDPA, which the Plans create and control, each

Defendant agrees that the Plans will not compete under the “Delta Dental” trademarks and trade

names outside of their designated territory, and they will report no revenue received from other

regions. Some, like DDIC, do operate in multiple states, but use “DBAs” to operate in each of

those states. Those separate entities are licensed to do business only in particular regions, do not

compete outside the borders of those regions, and report no revenue from other regions. Thus, the

territorial restraints imposed upon Delta Dental Plans are nationwide.

       91.      Each Defendant that is a licensee from the DDPA is an independent company or

legal entity. Because of the control that the Plans exercise over the DDPA, the territorial allocation

imposed by the DDPA through these licenses is a territorial allocation that the Plans have agreed
                                                 16
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 19 of 44



to implement.

       92.      Because the DDPA is controlled by its member Plans, any agreement between the

DDPA and one of its member Plans constitutes a horizontal agreement between and among the

Plans themselves.

       93.      Delta Dental Plans have a long history of using market allocation agreements to

enrich themselves. For example, the Michigan Dental Service Corporation, which was the

predecessor entity to Delta Michigan, was modeled on the medical health plans of the 1930s and

1940s. At that time such health plans had an “exclusive service area” in which to operate free

from like-branded competition.

       94.      Similarly, the Plans are restricted to operating in specific territories in which they

are authorized to operate.

       95.      As DDPA informed the WIPO Arbitration and Mediation Center: “its business is

operated through 39 member companies” that are “licensed to offer services under the DELTA

DENTAL mark in specific regions of the US. Each company has to use the mark in its company

or legal trading name together with a geographic indicator describing its territory. In addition, each

member must register a URL incorporating the DELTA or DELTA DENTAL trade names together

with a geographic indicator.”

       96.      The Delta Dental Plans’ annual statements to state insurance departments also

confirm that insurance premiums are “Allocated by States and Territories.” The statements also

confirm that Defendants obtain revenues exclusively from their exclusive territories. For example,

the Delta Dental Plan of Arkansas reports revenue only from Arkansas, and the Delta Dental Plan

of Rhode Island reports revenue only from Rhode Island.

       97.      A number of the Plans have formal corporate relationships, which entrench the use


                                                 17
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 20 of 44



of exclusive territories.

        98.     For example, Dentegra Group, Inc. (“DGI”) is a holding company for Delta

California and other entities. A 2017 Delaware Department of Insurance Examiner’s Report on

DGI and its wholly owned subsidiary, Dentegra Insurance Company, contained a chart of the

“Insurance Holding Company System of Delta California,” and is excerpted below:




                                             18
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 21 of 44



As the chart demonstrates, other than Delta California and Delta Pennsylvania, some of the entities

under the DGI umbrella are: (a) a number of Plans operated in Alabama, Georgia, Louisiana,

Mississippi, Montana, Nevada, Texas, and Utah by DDIC, and (b) a number of Plans off of or

along the Eastern Seaboard (Delta District of Columbia, Delta Puerto Rico, Delta Delaware, Delta

New York, and Delta West Virginia).

          99.    Delta District of Columbia, Delta Delaware, and Delta West Virginia are all under

the DGI umbrella. Delta Pennsylvania is never going to permit those other Plans to compete

directly with it or with Delta California and its affiliates. Similarly, DDIC, which falls under the

DGI umbrella, reportedly serves the markets of Alabama, Florida, Georgia, Louisiana, Mississippi,

Montana, Nevada, and Utah; it also offers and administers fee-for-service dental programs and

provides a dental provider organization in Texas. DDIC does not permit other Plans to compete

freely and directly with it in those States, because all of those companies now purport to function

as part of the DGI “enterprise structure.” In a truly competitive world, it is inconceivable that a

company like Delta California, on the hunt for “fresh markets,” would not have invaded other

states.    Delta California refrained from doing so because of its web of DDPA-sanctioned

“affiliations” and the chilling effect of the DDPA’s policies of territorial allocation.

          100.   The DGI family of Plans has publicly admitted Defendants’ illegal territorial

allocation. The DGI family has a website with the below map:




                                                  19
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 22 of 44




The website goes on to state that “Delta Dental of California, Delta Dental of Pennsylvania, Delta

Dental of New York, Inc., and Delta Dental Insurance Company, together with their affiliate

companies, form one of the largest dental benefits delivery systems in the country. We provide

dental benefits plans in 15 states, the District of Columbia, Puerto Rico and the Virgin Islands.

Our group of companies and affiliates are members of the Delta Dental Plans Association, a

network of 39 independent Delta Dental member companies. This gives our enrollees access to

some of the largest dentist networks nationwide.”

       101.    Similarly, Renaissance Health Service Corporation (“Renaissance Health”) is

another holding company that wholly or partly owns or controls a number of Plans. A New York

State Department of Financial Services Examiner’s Report issued in February of 2018 about one

of Renaissance Health’s subsidiaries, the Renaissance Health Insurance Company of New York,

contained an organizational chart illustrating the holdings of Renaissance Health, which is

excerpted below.




                                               20
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 23 of 44




       102.   DDPA encouraged these affiliations” of “independent Delta Dental member

companies.” As the DDPA stated in a 2015 Form 990 filed with the Internal Revenue Service

(“IRS”):




Under this approach, all members must “comply[] with the organization’s membership standards

and other requirements.” Therefore, companies cannot become members of DDPA unless they

abide by DDPA’s standards and requirements.

       103.   Accordingly, efforts by a Plan using the “Delta Dental” brand to branch out of its

                                              21
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 24 of 44



territory and seek the business of an employer or group in another state would have been rebuffed.

       104.    This restriction on competition enforced by the DDPA and implemented by its

members and their affiliates is not in the individual self-interest of each Plan, as it limits each

Plan’s ability to grow and increase output, and effectively shackles it as a competitor.

       VI.     Defendants’ Anticompetitive Compensation Of Dentists

       105.    Defendants wield their considerable market power by compelling dentists to accept

below-market reimbursement terms for the provision of dental services.

       106.    These reimbursement terms do not fairly compensate dentists for those services.

Yet, Defendants are able to compel dentists to accept these terms through standardized provider

service contracts that are offered on a “take it or leave it” basis, with no room for negotiation, and

with complete control of rates and terms.

       107.    If Delta Dental Plans could compete with each other in the territories in which other

Delta Dental Plans operate, the resulting competition would provide dentists with more

opportunities to receive fairer compensation.

       108.    The American Dental Association (“ADA”) has developed research which shows

that dentists’ average, inflation-adjusted net income from 2001–18 has declined significantly,

due in large part to the anticompetitive conduct of Defendants. This decline is demonstrated in

the below chronology:




                                                 22
CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 25 of 44




                                23
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 26 of 44



       109.    The figures on the chart—which depict nationwide average annual income for

dentists— tend to mask the disparities at a state by state level. The following map, also from the

ADA, shows average annual incomes by state for general dentists in 2018, which are sometimes

significantly lower than the national average of $190,440.




       110.    The decline in dental reimbursements that has squeezed dentists’ earning ability is

shown on a state-by-state level in the following ADA chart:




                                               24
CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 27 of 44




                                25
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 28 of 44



All of this constitutes antitrust injury to members of the proposed Class.

       111.    The fee agreements between Delta Dental and dentists are non-negotiable. Delta

California’s sample form provider agreement provides an example of such an agreement:




The term “Contracted Fee” is defined in this sample agreement as follows:




These fees are non-negotiable.

       112.    Other Delta Dental provider contracts contain similar, non-negotiable fee clauses.

For example, the Delta Virginia PPO form provider agreement states that “[i]n our Delta Dental

PPO program, we base our payments on Dental PPO Allowances. You agree to accept Delta

Dental PPO Allowances as payment in full for Covered Benefits that you provide to Delta Dental

PPO Enrollees.” Similarly, the Delta Colorado standard agreement for dentists in its Premier

                                                26
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 29 of 44



network states that “[t]he Corporation agrees to compensate the Dentist for covered benefits in the

following manner. The submitted charge for any covered service will be compared to the

Maximum Plan Allowance (the allowable amount as determined by Delta Dental for a procedure).

The lesser of the submitted charge or the Delta Dental Maximum Plan Allowance will be used to

compute the patient copayment and compensation due to the Dentist from Corporation.” Likewise,

the Delta Rhode Island provider agreement states that “[t]he Dentist shall be compensated for the

provision of Covered Services in accordance with (i) the compensation arrangements established

by Delta Dental from time to time; and (ii) the terms and conditions of the agreements entered into

from time to time by Delta Dental or other Qualified Entities regarding provision of dental services

to covered persons.” And the Delta North Carolina PPO Provider Agreement states that “Delta

North Carolina herein agrees to pay me for each commonly performed procedure performed by

me to an eligible Delta North Carolina Subscriber in accordance herewith and covered by such

subscriber’s agreement with Delta North Carolina an amount equal to the Maximum Plan

Allowance as established by Delta North Carolina and incorporated by reference herein, which

fees may be amended from time to time by Delta North Carolina in its sole discretion.”

       113.     Among the unilateral and unfair pricing practices in which Defendants have

recently engaged, Delta Dental Plans have imposed a series of onerous reimbursement fee cuts on

dental providers in its network.

       114.    For example, on June 15, 2011, WDS, the predecessor entity of Delta Washington,

imposed an average reduction of dentist compensation rates of 15% for providers in the Delta

Dental Premier network and 5% for those in the Delta Dental PPO network.

       115.    When dentists complained, the WDS’s CEO, Jim Dwyer (“Dwyer”), remarked that

they should just work harder. Meanwhile, by 2013 WDS’s cash investments had reached $234


                                                27
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 30 of 44



million and its premium revenues exceeded $1 billion. Aggregate compensation for Delta

Washington Board members (excluding Dwyer) increased from $677,000 in 2015 to $1.28 million

in 2016. Dwyer’s compensation increased to $2.7 million in 2016, compared to $1.1 million in

2011.

          116.   Similar types of rate decreases were implemented by Delta Dental Plans across the

nation.

          117.   In 2011, Delta Idaho reduced dental reimbursement fees between 4% and 13%; in

June of 2012, the Plans in New Jersey and Connecticut engaged in similar reductions. Thereafter,

Delta Missouri cut dentist reimbursements in Missouri by an average of 7% and the Plans in New

Hampshire and Vermont implemented 4% rate cuts.

          118.   Similar events occurred in California. In August of 2013, Delta California declined

to honor its contractual commitment to dental service providers under its Premier Plan to calculate

maximum reimbursement rates “based on actuarial calculation, and taking into account filed fees,

health care inflation rates, market pricing by competitors, and acceptability by customers.” Delta

California instead allowed maximum fees that were in place as of January 1, 2011—over two years

earlier—to remain in effect as the maximum allowable fee.

          119.   This unilateral change in policy had the effect of eliminating language in Delta

California’s dental service provider contracts that Delta California would only lower its maximum

amount payable if “participating dentists’ filed or submitted fees decrease to such an extent that

Delta is warranted in reducing the maximum amount allowed.”

          120.   In Massachusetts, beginning in 1990, Delta Massachusetts had used a Consumer

Price Index (“CPI”) in calculating fees for dentists who provided services pursuant to its Delta

Premier network. Affected dentists challenged those fees before the Massachusetts Department of


                                                 28
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 31 of 44



Insurance (“MDOI”). In an opinion issued in April of 2009, the MDOI condemned this fee

methodology and ordered Delta Massachusetts to replace it. The Hearing Examiner stated:

              Delta has not justified why the cost to an urban consumer of
              purchasing a basket of goods and services on a retail basis
              constitutes a reasonable basis upon which to cap reimbursements of
              Premier participating dentists. Delta has not demonstrated that its
              CPI reflects a Massachusetts dentist’s cost of doing business. I am
              not persuaded that these costs are tracked or mirrored by the
              consumer price index that Delta employs.
              In part, Delta defends its CPI adjustment because the prices charged
              for dental services are included in its CPI under the category of
              medical care. Delta, however, rejects the use of the “dental CPI” for
              its adjustment, dismissing it as merely an index of what dentists
              charge. The inclusion of retail dental charges in Delta’s CPI is no
              justification for its use, for the same reason that Delta rejects use of
              the “dental CPI.” Justifying Premier’s use of its CPI because it
              includes dental charges for the region, furthermore, creates an
              intellectual anomaly. Delta already collects Massachusetts-specific
              information about the prices at which dental services are billed when
              it collects the data on which Premier’s “customary fees” are based.
              Unlike Delta’s CPI, the “customary fees” are based specifically on
              the charges submitted to Delta by Massachusetts dentists (their
              “usual fees”). Delta has not explained why it is reasonable to cap
              dental reimbursements to Massachusetts dentists by reference to a
              CPI that contains within it dental charges made by dentists in several
              states, when Massachusetts-specific data has been collected.
                                               ****
              Another problem with Delta’s CPI adjustment is that, if the CPI-
              driven nature of the April 1, 2008 periodic update is duplicated for
              several periodic updates ad seriatim, the “customary maximum
              allowable fee” for a procedure will lag further and further behind the
              amount that lies at the 90th percentile of participating dentists’
              “usual fees” for that procedure. Over years of updates, the
              “customary” aspect of Premier’s fee methodology would depart, for
              the vast majority of dental procedures, further and further from the
              reality of the 90th percentile at which Massachusetts dentists usually
              are charging their nonsubscriber patients. A fee methodology with
              such a dramatic disconnect is inherently unreasonable.

       121.   Delta Massachusetts went back to the drawing board and came up with a revised

fee methodology in 2009 for both Premier and PPO plans. Dentists again challenged it and once


                                                29
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 32 of 44



again, a Hearing Examiner for MDOI determined that the bases for the new methodology were

insufficient to justify its use. Delta Massachusetts eventually adopted a fee methodology based on

a consumer price index specifically applicable to dental services (the “Dental CPI”).

       122.    Then in 2016, Delta Massachusetts introduced Total Choice, a new PPO product

that reimbursed dentists at about 25% to 30% less than they received under the then-current

Premier Plan. Ellen Factor, director of dental practice and membership engagement services for

the Massachusetts Dental Society, stated that “this PPO product was communicated to dentists

with very short notice and caused considerable concern for dentists, employers and legislators.”

The dentists in Massachusetts were forced to accept this new product offering or leave some of

their patients without coverage for procedures. As noted in an October 2017 article published in

the Worcester Business Journal:

               Dentists complained to the Legislature on Monday that they felt
               coerced into joining Delta Dental's new, lower-cost insurance plan,
               called Total Choice, and they asked lawmakers to impose more
               government control over the dental benefits giant.
               Last year, Delta told dentists it was offering a new plan through a
               for-profit subsidiary of the non-profit parent and initially gave them
               about a month to sign onto the new network or face a “one-year
               lockout,” Massachusetts Dental Society President David Lustbader
               told lawmakers.
               Because of Delta's market share, dentists felt they had little choice
               but to join the Total Choice Preferred Provider Organization (PPO),
               and the lower rates paid to dentists under the plan have forced them
               to weigh tough business decisions, they told the Committee on
               Financial Services.
               Lindi Ezekowitz, a pediatric dentist in Newburyport, said she
               couldn't afford to continue accepting both MassHealth patients and
               Total Choice PPO patients, so she no longer accepts Total Choice.
               Patients with that plan who choose to still see her must pay in full
               out of their own pockets.
               “Those patients are suffering,” Ezekowitz told the committee.

       123.    Then, in July of 2019, Delta Massachusetts revised its fee methodology for Delta

                                                30
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 33 of 44



Dental Premier and Delta Dental PPO. It abandoned the use of the Dental CPI and announced that

fees to providers would be reduced by 8.8% for non-incentive/standard fee schedule rates. That

led to Delta Massachusetts sending a letter to the patients of dentists who had to drop out of the

Delta Dental network because of these rate cuts, which stated, in part:

               I want you to know that [Dentist Name] at [location] will no longer
               be a member of the Delta Dental® networks. This change will
               happen on September 30, 2019. This means you and your family
               may pay more to get care with this dentist after September 30.

               Where you get your care is your choice. With Delta Dental, you have
               many options.

               You can stay with your current dentist. Just keep in mind that
               because he or she isn’t in our network at this location anymore, your
               costs will likely be higher. You may also be asked to pay up front
               for your visit, and you may have to submit your own claims for
               reimbursement. If you want to stay with this dentist, ask if he or she
               is part of the Delta Dental networks at a different dentist office
               location.

               The good news is that nearly every other dentist in the state is in our
               networks. This means you should be able to find a number of Delta
               Dental dentists near your home, school, or work.

       124.    As Janis Moriarty, president of the Massachusetts Dental Society explained in an

article recently published in Dentistry Today, the letters were misleading.

               Delta’s letter to patients is putting providers in an unfair and
               unfortunate position with respect to their patients by sending
               communications that are incomplete, and therefore misleading, and
               intrusive of the dentist-patient relationship.

               “Delta’s letter informs patients that their dentist is no longer a
               member of the Delta network without any explanation as to why,
               but the why is relevant. The letter also warns patients that they may
               be asked to pay up front and pay out of pocket for treatment. Delta,
               of course, has imposed this burden on patients by disallowing the
               assignment of benefits. The MDS will continue to have discussions
               with Delta regarding the importance of adding assignment of
               benefits contract provisions to all its programs.


                                                 31
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 34 of 44



        125.    Thomas O’Rourke, head of corporate communications at Delta Massachusetts

asserted that its misleading letter was fully justified:

                We greatly value our relationships with providers and members.
                When dentists choose to discontinue their participation in our
                network, we have an obligation to inform our members, particularly
                when that change could result in a change in coverage or an increase
                in out-of-pocket costs

                The goal of these letters is to ensure that our members have the
                information they need to make the best care decisions for themselves
                and their family members and to give them the information they
                need if they want to make a change.

        126.    In an effort to minimize reimbursements to dentists, the Plans have encouraged the

migration of customers from the Delta Dental Premier Plan to the Delta Dental PPO plan. Under

the Delta Dental PPO Plan, reimbursement rates are not tethered to some dynamic Dental CPI or

other type of index. Instead, the Provider Agreement under the PPO plan sets forth fixed

compensation rates for specified dental services. As Delta Dental has explained: “participating

dentists agree to scheduled fees as payment in full.”

        127.    Those reimbursement rates do not change rapidly as a general matter and can stay

in place for years, even though a dentist’s costs of providing service (equipment, materials, labor,

etc.) are continually rising. Any gap between the fixed Delta Dental PPO reimbursement rate and

a dentist’s usual and customary rate for the service in question has to be written off by the dentist.

In a Delta Dental PPO, it is in the interests of the relevant Delta Dental Plan to contain costs by

encouraging dentists to forego some services, like ensuring that a patient undergoes a regular

dental checkup every six months.

        128.    The declining compensation for dentists contrasts starkly with the salaries and

benefits given to executives and directors of the ostensibly “not for profit” Delta Plans.

        129.    For example, based on its Form 990 filed with the IRS in 2016, Delta California’s
                                                   32
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 35 of 44



CEO was paid significantly more than his counterparts at much larger for profit, and not for profit,

companies:




         130.   Likewise, Delta California spent $54 million in compensating its executives and

Board of Directors in 2016, which constituted over one-fifth of total pay to company personnel, a

percentage far exceeding other health-related companies:




         131.   And Delta California’s executives received numerous other expensive executive

perks:




                                                33
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 36 of 44



       132.    Delta Washington provides another example of the contrast between what dentists

earn and what Delta Dental Plan executives make. As discussed supra, Dwyer, the former CEO

of Delta Washington, was highly paid as of 2013. He continued to be highly compensated,

receiving a raise of $766,943 in 2016. Members of Delta Washington’s Board, who work between

seven and twelve hours a week, also got healthy raises: the then-board chair, Douglas Beck, got a

raise from $96,732 in 2015 to $154,573 in 2016, even though he only worked an average of eleven

hours per week. Total executive and board compensation for Delta Washington in 2016 was about

$10 million.

       133.    A third example is Delta Massachusetts. A June 2017 article in the Boston Globe

reported as follows:

               In 2015, the last year for which tax filings are available, eight
               executives at Delta Dental’s parent company earned more than $1
               million in total compensation, up from just one in 2011. Total
               compensation includes base salary, bonuses, and retirement
               benefits.

               By comparison, Blue Cross Blue Shield of Massachusetts, which
               has eight times the revenues, reported total compensation of at least
               $1 million for seven executives in 2015, including almost $2.9
               million for chief executive Andrew Dreyfus. The pay packages at
               Delta’s parent company were also more generous than at Harvard
               Pilgrim Health Care and Tufts Health Plan, two other nonprofit
               insurers.

               Delta’s top earner in 2015 was the former president, Fay Donohue,
               who received more than $7 million in total compensation despite
               working just a few months before retiring that year; much of that
               sum came in the form of retirement benefits and was previously
               reported in tax filings.

               Others who earned seven figures that year included Steven J.
               Pollock, who took over as president midyear and earned $2.4 million
               in total compensation, and Sheryl Traylor, senior vice president of
               human resources, who earned $2.6 million.

       134.    All of the foregoing indicates that Delta Dental Plans are profiting extensively off

                                                34
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 37 of 44



the backs of the dental care providers in the Delta Dental network.

                                 CLASS ACTION ALLEGATIONS

       135.    Plaintiff brings this action on their own behalf and as a class action on behalf of a

nationwide injunctive class under Rules 23(a) and Rule 23(b)(1) and (b)(2) of the Federal Rules

of Civil Procedure, and seek injunctive relief on behalf of the following class (the “Injunction

Class”):

               All Delta Dental Providers, not owned or employed by any of the
               Defendants, that provide dental goods or services to Delta Dental
               insureds pursuant to a Delta Dental insurance policy within the
               United States and its territories.

       136.    Plaintiff also brings this action on behalf of themselves and as a class action under

Rules 23(a) and Rule 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure, and seek

monetary damages on behalf of the following Minnesota class, also represented by Plaintiff. It is

defined as follows:

               All Delta Dental providers in the State of Minnesota, not owned or
               employed by any of the Defendants, that provided dental goods or
               services to a Delta Dental insured pursuant to a Delta Dental
               insurance policy within the State of Minnesota and within four years
               of the date of filing of this action.

       137.    These two classes will be referred to collectively herein as the “Class.”

       138.    Plaintiff believes there are thousands of members of the Class, the exact number

and their identities being known by Delta Dental, making Class members so numerous and

geographically dispersed that joinder of all members is impracticable.

       139.    There are numerous questions of law and fact common to each Class member,

including, but not limited to:

               a.      Whether the conduct of Defendants alleged in this complaint constituted an
                       unlawful market allocation;


                                                35
      CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 38 of 44



                b.        Whether the conduct of Defendants alleged in this complaint caused
                          damages to Plaintiff and other members of the Class and the amount and
                          extent of those damages; and
                c.        Whether the conduct of Defendants alleged in this complaint is ongoing and
                          should be enjoined.

        140.    Plaintiff is a member of the Class, has claims that are typical of the claims of the

Class members, has interests coincident with and not antagonistic to those of the other members

of the Class, and will fairly and adequately protect the interests of the members of the Class. In

addition, Plaintiff is represented by counsel who are competent and experienced in the prosecution

of antitrust and class action litigation.

        141.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications.

        142.    The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members, including legal and factual issues relating

to liability and damages.

        143.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Treatment as a class action will permit a large number of

similarly situated persons to adjudicate their common claims in a single forum simultaneously,

efficiently and without the duplication of effort and expense that numerous individual actions

would engender. The Class is readily definable and is one for which records should exist in the

files of DDPA and/or the Plans or others, and a class action will eliminate the possibility of

repetitious litigation.

        144.    Class treatment will also permit the adjudication of relatively small claims by many

members of the Class who otherwise could not afford to litigate claims such as those asserted in

this Complaint. This class action presents no difficulties of management that would preclude its

maintenance as a class action.
                                                  36
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 39 of 44



                                      CAUSES OF ACTION

                              COUNT ONE
          NATIONWIDE INJUNCTIVE RELIEF UNDER THE SHERMAN ACT

        145.    Plaintiff incorporates the allegations set forth in the foregoing paragraphs as though

set forth herein.

        146.    This is a claim for nationwide injunctive relief under Section 16 of the Clayton Act

(15 U.S.C. § 26) brought by Plaintiff on behalf of all Delta Dental providers, not owned or

employed by any of the Defendants, that provide dental goods or services to Delta Dental insureds

pursuant to a Delta Dental insurance policy within the United States and its territories.

        147.    Defendants’ concerted acts of market allocation, output restraint and suppression

of compensation as described herein constitute per se violations of Sections One and Three of the

Sherman Act (15 U.S. C. §§ 1 , 3) or, at least, are subject to a “quick look” rule of reason analysis.

        148.    Defendants’ unlawful conduct threatens to continue to injure Plaintiff and members

of the Injunction class. Plaintiff seeks a permanent injunction prohibiting Defendants and all

others acting in concert from continuing their illegal contract, combination, or conspiracy and

ordering them to take appropriate remedial action to correct and eliminate any remaining effects

of their illegal contract, combination, or conspiracy.

        149.    Plaintiff reserves the right to seek preliminary injunctions as necessary.

                            COUNT TWO
         MINNESOTA MONETARY DAMAGES UNDER THE SHERMAN ACT

        150.    Plaintiff incorporates the allegations set forth in the foregoing paragraphs as though

set forth herein.

        151.    Plaintiff brings this claim under Section Four of the Clayton Act (15 U.S.C. § 15)

for treble damages and interest on behalf of all Delta Dental providers in the State of Minnesota,


                                                 37
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 40 of 44



not owned or employed by any of the Defendants, that provided dental goods or services to a Delta

Dental insured pursuant to a Delta Dental insurance policy within the State of Minnesota and

within four years of the date of filing of this action.

        152.    As alleged more specifically above, Defendants have engaged in a market

allocation scheme that represents a contract, combination, and conspiracy in restraint of trade

within the meaning of Section One and Three of the Sherman Act (15 U.S.C §§ 1, 3).

        153.    Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so

doing, Defendants have also conspired to suppress competition and reduce compensation to dental

Providers in violation of Sections One and Three of the Sherman Act. Due to the lack of

competition which       results from Defendants’          illegal   conduct,   dental providers are

undercompensated for those services. Defendants’ anticompetitive acts are illegal per se under

Section One and Three of the Sherman Act or are subject to a “quick look” rule of reason analysis.

        154.    As a direct and proximate result of Defendants’ continuing violations of Section

One and Three of the Sherman Act, Plaintiff and members of the Minnesota class have suffered

and continue to suffer injury and damages of the type that the federal antitrust laws were designed

to prevent. Such injury flows directly from that which makes Defendants’ conduct unlawful.

These damages consist of having been paid less, having been forced to accept far less favorable

rates and other contract terms, and/or having access to far fewer patients than they would have but

for Defendants’ anticompetitive agreement.

                         COUNT THREE
   MINNESOTA MONETARY DAMAGES UNDER MINN. STAT. § 325D.49, ET SEQ.


        155.    Plaintiff incorporates the allegations set forth in the foregoing paragraphs as though


                                                   38
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 41 of 44



set forth herein.

        156.    Plaintiff brings this claim under MINN. STAT. § 325D.49, ET SEQ. for treble damages

and interest on behalf of all Delta Dental providers in the State of Minnesota, not owned or

employed by any of the Defendants, that provided dental goods or services to a Delta Dental

insured pursuant to a Delta Dental insurance policy within the State of Minnesota and within four

years of the date of filing of this action.

        157.    As alleged more specifically above, Defendants have engaged in a market

allocation scheme that represents a contract, combination, and conspiracy in restraint of trade

within the meaning of MINN. STAT. § 325D.49, ET SEQ.

        158.    Defendants have agreed to divide and allocate the geographic markets for the

provision of dental insurance into a series of exclusive territories for each of the Plans. By so

doing, Defendants have also conspired to suppress competition and reduce compensation to dental

Providers in violation of MINN. STAT. § 325D.49, ET SEQ. Due to the lack of competition which

results from Defendants’ illegal conduct, dental providers are undercompensated for those

services. Defendants’ anticompetitive acts are illegal per se or, at least, are subject to a “quick

look” rule of reason analysis.

        159.    The market allocation agreements entered into between and by Defendants have

had substantial and unreasonable anticompetitive effects such as those set forth above, including

but not limited to:

                a.       Reducing the number of dental insurance companies competing with Delta
                         Minnesota through Minnesota;

                b.       Unreasonably limiting the entry of competitor dental insurance companies
                         into Minnesota;

                c.        Allowing Delta Minnesota to maintain and enlarge its market power
                          throughout Minnesota; and


                                                39
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 42 of 44



               d.        Paying below-market reimbursement rates to dentists.

       160.    As a direct and proximate result of Defendants’ continuing violations of MINN.

STAT. § 325D.49,    ET SEQ.   described in this Complaint, Plaintiff and other members of the

Minnesota class have suffered injury and damages in an amount to be proven at trial. These

damages consist of having been paid less, having been forced to accept far less favorable rates and

other contract terms, and/or having access to far fewer patients than they would have but for

Defendants’ anticompetitive agreement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the proposed Class of similarly situated

persons and entities, respectfully request that the Court:

               a.      Determine that this action may be maintained as a class action under Rule
                       23 of the Federal Rules of Civil Procedure and appoint Plaintiff as Class
                       Representatives, and Counsel for Plaintiff as Class Counsel;

               b.      Adjudge and decree that Defendants have violated Section 1 and 3 of the
                       Sherman Act;

               c.      Adjudge and decree that Defendants have violated MINN. STAT. § 325D.49,
                       ET SEQ.;

               d.      Permanently enjoin Defendants from entering into, or from honoring or
                       enforcing, any agreements that restrict the territories or geographic areas in
                       which any of the Delta Dental Plans may compete;

               e.      Permanently enjoin Defendants from retaliating against any Plaintiff for
                       participation in the litigation or enforcement of any remedy;

               f.      Require ongoing periodic reporting on compliance by the Defendants,
                       monitoring by the Court, and a process through which class members will
                       be represented in any compliance issue at Defendants’ cost, all of which
                       should continue until Defendants show that they have corrected the effects
                       of their illegal conduct;

               g.      Award the Plaintiff and the Minnesota Class treble the amount of damages
                       suffered by Provider Plaintiff and members of the Minnesota Class as
                       proven at trial;


                                                 40
CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 43 of 44



       h.   Award costs and attorneys’ fees to Plaintiff;

       i.   Award prejudgment interest; and

       j.   Award any such other and further relief as may be just and proper.




                                     41
     CASE 0:19-cv-03141-SRN-BRT Document 1 Filed 12/20/19 Page 44 of 44



                                        JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(c), Plaintiff demands a trial by jury on all issues so triable.

Date: December 20, 2019                          Respectfully submitted,


                                                 /s/_Renae D. Steiner___________
                                                 Renae D. Steiner (Bar # 0222392)
                                                 Vincent J. Esades (Bar # 0249361)
                                                 HEINS MILLS & OLSON, P.L.C.
                                                 310 Clifton Avenue
                                                 Minneapolis, MN 55403
                                                 Tel: (612) 338-4605
                                                 Fax: (612) 338-4692
                                                 rsteiner@heinsmills.com
                                                 vesades@heinsmills.com

                                                 Robert G. Eisler*
                                                 Chad B. Holtzman*
                                                 GRANT & EISENHOFER, P.A.
                                                 485 Lexington Avenue
                                                 29th Floor
                                                 New York, New York 10017
                                                 (646) 722-8500 (phone)
                                                 (646) 722-8501 (fax)
                                                 reiseler@gelaw.com
                                                 choltzman@gelaw.com

                                                 William A. Isaacson*
                                                 Melissa Felder Zappala*
                                                 BOIES SCHILLER FLEXNER LLP
                                                 1401 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 237-2727 (phone)
                                                 (202) 237-6131 (fax)
                                                 wisaacson@bsfllp.com
                                                 mzappala@bsfllp.com


*Application to appear pro hac vice forthcoming

                                  Counsel for Plaintiff




                                                 42
